                    UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION
__________________________________________
                                           :
In re:                                     : Chapter 11
                                           :
REMINGTON OUTDOOR COMPANY, INC.,           : Case No. 20-81688-CRJ-11
     1
Et al .,                                   :
                                           : Jointly Administered
                        Debtors.           :
__________________________________________

                    NOTICE OF ELECTION TO OBTAIN RELIEF FROM STAY
            PLEASE TAKE NOTICE that, pursuant to this Court’s Findings of Fact,
    Conclusions of Law, and Order Modifying and Confirming the Joint Chapter 11 Plan of the
    Debtors, the Official Committee of Unsecured Creditors, and Exit Term Loan Lenders (the
    “Confirmation Order”)2, the holders of the Class 7 Tort Claims identified below hereby
    makes their election to obtain relief from the automatic stay and any plan injunction with
    respect to the Class 7 Tort Claims identified below solely as to the Stay Relief Scope
    effective on the Stay Relief Effective Date and subject to this notice on the Plan
    Administrator and his counsel.

             Holder Names:                               Sharon Teague, Randall Teague, Matthew
                                                         Teague, and Jackie Jones
             Proof of Claim Numbers:                     1252, 1257, 1240, 1265

             Proceedings to be Continued:                Sharon Teague and Randall Teague, et al v.
                                                         Remington Arms Company, LLC; Remington
                                                         Outdoor Company, Inc. et al
                                                         In The United States District Court for the
                                                         District of Montana, Missoula Division
                                                         9:18-cv-00184-DLC

           Date Submitted:                               9/7/21


    1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899);
    FGI Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510);
    TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution
    Company, LLC (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors
    Holdco, LLC (7744); and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at
    100 Electronics Boulevard SW, Huntsville, AL 35824.

2
    Capitalized terms used herein without definition have the meanings given to them in the Confirmation Order.




Case 20-81688-CRJ11                 Doc 2136 Filed 09/07/21 Entered 09/07/21 09:14:35                              Desc
                                      Main Document     Page 1 of 2
                                             Signed:         /s/ William A. Rossbach
                                             Name:           William A. Rossbach, Attorney
                                                             for Plaintiffs

                                             Signed:         /s/ Melissa W. Larsen
                                             Name:           Melissa W. Larsen

                                             Address for
                                             Notices:        Rossbach Law, PC
                                                             401 Washington St, Box 8988
                                                             Missoula, Montana 59802



                                  CERTIFICATE OF SERVICE

                   I hereby certify that on September 7, 2021, a copy of foregoing Notice

    of Election to Obtain Relief From Stay was filed electronically and served by mail on

    anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to

    all parties by operation of the Court's electronic filing system or by First Class mail to

    anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

    Parties may access this filing through the Court’s CM/ECF System. Notice to the Plan

    Administrator was made by email to Gene Davis at

    GeneDavis@PirinateConsulting.com.



                                                           /s/ Melissa W. Larsen
                                                           Melissa W. Larsen




Case 20-81688-CRJ11        Doc 2136 Filed 09/07/21 Entered 09/07/21 09:14:35                     Desc
                             Main Document     Page 2 of 2
